DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Method – Species A in the reply filed on 21 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
3.	Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 September 2022.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Weeber et al. (US PG Pub No. 2010/0281021 A1).
Referring to Figures 1 and 4, Weeber et al. ‘021 discloses a method of manufacturing (Abstract; [0020]; [0034]; [0037]; [0039]) an intraocular lens having a spherical equivalent optical power (e.g., base IOL power or base optical power; see Abstract; [0020]; [0035]; [0042]; [0045]-[0048]) and a customized optical add power (Abstract; [0019]; [0020]; [0022]; [0036]; [0039]; [0047]; [0048])
wherein the customized optical add power is based on at least one of an ocular biometry of an individual, a position of the intraocular lens in the eye, or a preferred reading distance (Weeber et al. ‘021 discloses the customized optical add power as based on at least an ocular biometry of an individual - [0035]; [0045]; [0047]), and 
wherein ocular biometry comprises at least one of an axial length (AL) ([0035]; [0045]; [0047]) of the individual's eye, corneal power (K) ([0035]; [0045]; [0047]), or anterior chamber depth ([0035]; [0045]; [0047]). 
Notice, the claim language only requires the customized optical add power as based on “at least one of” an ocular biometry of an individual, a position of the intraocular lens in the eye, or a preferred reading distance. In other words, the claim language does not require the three options (i.e., an ocular biometry of an individual, a position of the intraocular lens in the eye, AND a preferred reading distance) for customizing the optical add power. Weeber et al. ‘021 discloses ocular biometry for customizing optical add power, wherein said ocular biometry comprises at least one of an axial length (AL) ([0035]; [0045]; [0047]) of the individual's eye, corneal power (K) ([0035]; [0045]; [0047]), or anterior chamber depth ([0035]; [0045]; [0047]). 
Therefore, each of claim 14 (drawn to option of “preferred reading distance”), claims 16,  17, and 18 (drawn to option of “position of the intraocular lens in the eye”), and claims 19 and 20 (drawn to option of “preferred reading distance”) is rejected under Weeber et al. ‘021, since said claims are NOT further limiting the subject matter of independent claim 13 (said claims are outside of the scope of the “an ocular biometry” disclosed by Weeber et al. ‘021).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774